Citation Nr: 0433628	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  94-35 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel M. King, Jr., Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from December 1954 to February 
1976.  He served in the National Guard prior to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1992 RO rating decision which found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for PTSD.  By decision dated in 
February 1997 the Board found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for PTSD.  

The veteran appealed the February 1997 Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In July 
1998 the Court issued a Memorandum Decision that reopened the 
veteran's claim for service connection for PTSD and remanded 
the matter to the Board for action consistent with the 
Court's Order, which specifically included attempting to 
obtain payroll records for the time during which the veteran 
served in Thailand, to show whether he was then receiving 
combat pay.  In December 1998 the Board remanded this matter 
to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the RO made several requests to the 
Defense Finance and Accounting Service (DFAS) for 
verification of whether the veteran received combat pay for 
the period of service in Thailand from June 22, 1966 to May 
9, 1967.  Received from DFAS was a response on a Post-It 
note, appearing to indicate that the name and Social Security 
number of the veteran did not match anyone in their system.  
(It is unclear, however, whether DFAS searched under both the 
veteran's name and social security.)  The problem is that the 
RO provided the veteran's service number, rather than his 
Social Security number, and did not note that the veteran 
went by another name during his prior National Guard service.  
(The record reflects that the veteran used his current middle 
name as his first name and his current first name as his 
middle name during his National Guard service.)  A remand by 
the Court or the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  This corrected 
information should therefore be provided to DFAS and another 
request made for verification of whether the veteran received 
combat pay for the specified period.  The Board regrets 
further delay of this matter, however, pursuant to Stegall, 
this matter must be remanded again for the RO to rectify this 
discrepancy.

The Board notes that there are other discrepancies in the 
record, concerning the three separate copies of the AF Form 7 
from the veteran's service personnel records that have been 
associated with the claims file.  The first copy of the AF 
Form 7 was submitted by the veteran in January 1993 at his RO 
hearing.  The second copy of the AF Form 7 was submitted by 
the veteran at his second RO hearing in November 1995.  The 
third copy of the AF Form 7 was apparently obtained by the RO 
from the NPRC in April 2004.  There are several discrepancies 
between these documents and it is unclear as to the 
significance of these discrepancies.  The only clarity 
between these three sets of documents is that the first copy 
of the AF Form 7, submitted by the veteran in January 1993 at 
his RO hearing, appears to be the same document as the third 
set obtained by the RO from the NPRC in April 2004.  
Moreover, the first and third copies of the AF Form 7 appear 
to have been prepared at a later, more recent, date than the 
second copy of the AF Form 7.  The Board acknowledges that 
this is a confusing situation, but in light of the reliance 
of the Court on the first copy of the AF Form 7 for part of 
its decision and on the second copy of the AF Form 7 for 
another part of its decision, an attempt at clarification 
must be made.

The first major discrepancy is the notation of "counter-
insurgency experience" in the AF Form 7 (Airman Military 
Record).  In the first set, submitted by the veteran in 
January 1993 and the third set, obtained by the RO in April 
2004, on page 3 of the AF Form 7 under section 18, titled 
"Remarks", there are several lines that are crossed out, 
including the notation of "counter-insurgency 
experience/June 66-May 65 [sic] Thailand".  (The veteran 
claims that this is a typographical error, and that it should 
read "June 66 - May 67" - which coincides with a 
Performance Report (AF Form 910) which shows he was at Korat 
AFB in Thailand for the reporting period from May 1966 to May 
1967).  In the second set, however, submitted by the veteran 
in November 1995, on page 3 of the AF Form 7 under section 
18, titled "Remarks" only one line is crossed out, and, 
significantly, the notation of "counter-insurgency 
experience/June 66-May 65 [sic] Thailand" is not crossed 
out.  Both the veteran and VA in their pleadings submitted to 
the Court and the Court in its August 1998 Memorandum 
Decision and Order, referenced this second set where the 
notation of "counter-insurgency experience/June 66-May 65 
[sic] Thailand" is not crossed out.  The Court, 
significantly, used this portion of the document as one of 
the bases for reopening the veteran's claim for service 
connection for PTSD.  In light of this, the Board finds that 
further clarification of this notation of "counter-
insurgency experience/June 66-May 65 [sic] Thailand" is 
needed.  

The second major discrepancy is the notation of Vietnam Air 
Offensives under the section titled "combat" on the AF Form 
7 (Airman Military Record).  In the first set, submitted by 
the veteran in January 1993, and the third set, obtained by 
the RO in April 2004, on page 2 of the AF Form 7 under 
section 14, titled "Combat", there are notations of 
"Vietnam Air/BSS/31 Jan 66 - 28 Jun 66" and "Vietnam Air 
Offensive/BSS/29 Jun 66 - 8 Mar 67" and "Vietnam Air 
Offensive/Phase II/9 Mar 67 - 31 Mar 68, BSS".  In the 
second set, submitted by the veteran in November 1995, 
however, on page 2 of the AF Form 7 under section 14, titled 
"Combat" there are no such notations and that section is 
completely blank.  The Court, significantly, in its August 
1998 Memorandum Decision and Order, referenced the first set 
of documents (with the notations on page 2 of the AF Form 7, 
under section 14, titled "Combat", of "Vietnam Air/BSS/31 
Jan 66 - 28 Jun 66" and "Vietnam Air Offensive/BSS/29 Jun 
66 - 8 Mar 67" and "Vietnam Air Offensive/Phase II/9 Mar 67 
- 31 Mar 68, BSS").  The Court then used this portion of the 
document as one of the bases for reopening the veteran's 
claim for service connection for PTSD.  In light of this, the 
Board finds that further clarification of this notation is 
needed.  


In light of these discrepancies, and the reliance of the 
Court, VA, and the veteran on these documents, the RO should 
make an attempt to obtain an explanation of these 
discrepancies or obtain an official certified copy of the 
veteran's VA Form 7.  The Board also notes that it is unclear 
as to the substantive significance (or meaning) of these 
notations (both "counter-insurgency" experience and 
"Vietnam Air Offensive").  It is unclear whether one or 
both are indicative of combat exposure.  If necessary, after 
obtaining the official copy of the AF Form 7, the RO should 
make an attempt to determine the significance of one or both 
of these notations.

Accordingly, the Board remands this case to the RO for the 
following:

1.  The RO should again contact the 
Defense Finance and Accounting Service 
(DFAS) for verification of whether the 
veteran received combat pay for the 
period of service in Thailand from June 
22, 1966 to May 9, 1967.  The RO should 
provide DFAS the correct Social Security 
number for the veteran, and should 
request that the DFAS search using both 
the name currently used by the veteran as 
well as the alternative name for the 
veteran (substituting his current middle 
name for his first name and his first 
name for middle name).

2.  The RO should contact the proper 
entity or entities in an attempt to 
obtain an explanation of the 
discrepancies between the AF Form 7's or 
obtain an official certified copy of the 
veteran's final AF Form 7.  The RO should 
document any efforts made in this regard.

3.  If either the notation of "counter-
insurgency experience" or the notation 
of "Vietnam air offensive" remains in 
the veteran's AF Form 7, the RO should 
contact the proper entity or entities in 
an attempt to determine the significance 
and meaning of the notation(s) in the 
veteran's official AF Form 7.

4.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the VCAA.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


